In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
TORREN GRACE,            *                           No. 14-540V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: May 15, 2015
                         *
SECRETARY OF HEALTH      *                           Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           Guillain-Barré Syndrome (“GBS”).
                         *
             Respondent. *
*********************

Diana Stadelnikas Sedar, Maglio, Christopher and Toale, P.A., Sarasota, FL, for
Petitioner;
Jennifer Reynaud, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On May 14, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by Torren Grace on June 24, 2014. In his petition, Mr.
Grace alleged that the influenza (“flu”) vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on October
17, 2012, alleges that he sustained a vaccine-related injury diagnosed as Guillain-
Barré Syndrome (“GBS”) that was caused-in-fact by the flu vaccine. Petitioner
further alleges that he experienced the residual effects of his injury for more than
six months. Petitioner represents that there has been no prior award or settlement
of a civil action for damages as a result of his condition.



       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that petitioner’s alleged GBS and residual effects were
caused-in-fact by the flu vaccine. Respondent further denies that the flu vaccine
caused petitioner any other injury or his current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $85,000.00 in the form of a check payable to petitioner,
        Torren Grace. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-540V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00540-UNJ Document 24 Filed 05/14/15 Page 1 of 5
Case 1:14-vv-00540-UNJ Document 24 Filed 05/14/15 Page 2 of 5
Case 1:14-vv-00540-UNJ Document 24 Filed 05/14/15 Page 3 of 5
Case 1:14-vv-00540-UNJ Document 24 Filed 05/14/15 Page 4 of 5
Case 1:14-vv-00540-UNJ Document 24 Filed 05/14/15 Page 5 of 5